EXHIBIT 2 3 .1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors Palmetto Bancshares, Inc. and Subsidiary We consent to the incorporation by reference in Registration Statement (No. 333-174351, No. 333-152997 and No. 333-108108) on Form S-8 and Registration Statement (No. 333-196654) on Form S-3 of Palmetto Bancshares, Inc. and Subsidiary of our reports dated March 4, 2015, relating to our audits of the consolidated financial statements and internal control over financial reporting, included in the Annual Report on Form 10-K of Palmetto Bancshares, Inc. and Subsidiary for the year ended December 31, 2014. /s/ Elliott Davis Decosimo, LLC Greenville, South Carolina March 4, 2015
